Title: Edmund Jenings to John Adams, 12 March 1784
From: Jenings, Edmund
To: Adams, John


        
          Sir
          London March 12th 1784.
        
        I take the Liberty of enclosing an American. newspaper & an Extract out of an English one.
        The House of Commons sat until 12 O Clock last night; and after very Warm Debates Mr Foxs resolutions, Stating all that has passed in the present Dispute, & justifying or attempting to do so, the Conduct of the House were Carried by a Majority of One.
        I am told Lord Sidney has sent to the Merchants a Plan for opening the Trade of the West Indias to the American Ships— a part of it





is to suffer Vessels of 80 Ton to bring Lumber & take back the produce of the Islands.
        I am with great Consideration / Sir / your Excellencys / Most Obedient / Humble Servant
        
          Edm: Jenings
        
      